DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Response to amendments/Argument
The amendments overcome the rejection to the claims under 35 USC 112(b).
Applicant’s argument/remarks, on pages 8-10, with respect to rejections to claims 1-20 under 35 USC § 102(a)(1)/(2) and 103(a) have been fully considered and are respectfully not persuasive. Therefore, rejections to claims have been maintained.
	On page 9, the Applicant argues that:
 	“The cited references do not disclose a system or method that distinguishes basic or advanced issues in order to determine whether manual tasks or semi-automated tasks are appropriate to resolve a maintenance event. 
 	Bhattacharya, in particular, discloses dynamic rules and sub-rules for a building management system to detect and diagnose various types of faults. The potential reasons for the faults are determined based on detected conditions, and the solutions are applied based on these determined reasons. Bhattacharya applies solutions to
problems on a case-by-case basis using these rules and sub-rules. The claims of the present application specify that an issue is categorized, and the appropriate task or tasks are identified for the categorized issue before proceeding with the remainder of the diagnostic process. In contrast, it is not clear from Bhattacharya that issues are
categorized at all. In fact, Bhattacharya addresses problems on a case-by-case basis so it reacts to detected faults without performing any type of categorization, in advance or otherwise. Thus, Bhattacharya does not describe or suggest identifying a status of the maintenance event as a basic or advanced issue based on fault detection and diagnostics, providing manual tasks to a mobile device to address the maintenance event in response to identifying the status as the basic
issue, and providing semi-automated tasks to the mobile device to address the maintenance event in response to identifying the status as the advanced issue, as required by claims 1, 7, and 14 as amended”. These arguments are respectfully not persuasive.
	The claimed subject matter/invention and the disclosure suggest that a fault has a status of basic when a device is performing nominally and needs maintenance only or advanced when a device need further repair or further diagnostics. One example of an advanced issue is when an HVAC system creates cooling but is not able to reduce temperature in a zone (0033). A basics status is identified when a device needs only preventive maintenance or is performing nominally (see 0021 maintenance events; 0033 performing nominally).     
	In response to the arguments above, Bhattacharya clearly teaches or suggest identifying a status issue of a device based on detected conditions, operating conditions or faults (0048) and provide tasks to be done based on the status . The system of Bhattacharya teaches or suggest that the conditions are identified/categorized or listed in order.  For instance, Bhattacharya’s system identifies when a room is not able to reduce cooling (not getting enough cooling, see 0102), and thus, and thus an advanced issue is identified. Thus, the system has identified a status of an advanced issue or fault. Bhattacharya’s system also identifies that the equipment needs only maintenance (see 0093, [0117]) based on the data collected and analyzed. Furthermore, Bhattacharya’s system identifies basic issues such as performance problems (0095 “These processes can be examined by FDD layer 416 to expose when the system begins to degrade in performance and alarm a user to repair the fault before it becomes more severe”, performance degrade refers to nominally performing and indicates the system is not broker or has a fault that requires immediate assistance). Moreover, Bhattacharya’s system identifies issues and categorizes/groups one or more issues based on longest time active (see 0125) and identifies based on the data that the event is basic by determining that the equipment requires maintenance only (0117). Thus, Bhattacharya’s system identifies events/faults as basic and advanced issues. 
	The Applicant argued that the claimed subject matter “specify that an issue is categorized”. However, the claimed subject matter is broader and has been interpreted in light of the specification and the event/issues/faults are simply identified and discerned and not categorized as argued. As mentioned above, Bhattacharya identifies different issues including advance issues (room not cooling enough) and identifying faults as basic issues such as performance and need of maintenance based on time operation (see 0117). One of the references cited in the conclusion such as Jones (US 20210199322) teaches a system that identify and labels or designates on an order a status of a maintenance event as a minor/basic or as major/advanced (emphasis herein). However, the Examiner did not find pertinent to change the grounds of rejection because the claimed subject matter is broader than the arguments presented by the Applicant.       	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1, 5, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattacharya (WO 2019018009).
	As per claim 1, Bhattacharya  teaches a system for automated building management assistance (see [0003]: "building management system…for monitoring equipment status, the building management system comprising a processing circuit…The processing circuit is further configured to generate a work order based on the one or more diagnostics. The processing circuit is further configured to cause the work order to include task details for resolving the one or more faults, wherein the task details are based on the one or more diagnostics associated with the one or more fault”; also, see Fig. 4 #448,
#366, #428) comprising:
	a mobile device configured (see Fig. 4 mobile device 448 is a client device including a mobile device; see [0074] “Client device 368 can be a stationary terminal or a mobile device. For example, client device 368 can be…a laptop computer, a tablet, a smartphone, a PDA, or any other type of mobile or non-mobile device”) to provide a first message identifying a maintenance event for equipment at a particular building (see [0112] “The user interface 538 can be configured to display diagnostic information and/or work order information to a user e.g., a technician. The user interface 538 may allow for a user to interact with various diagnostics 532 and/or work orders 540 (e.g., enter an indication of a completed work order 540, view the various steps to resolving equipment faults, etc.). The user interface 538 may be configured to display the interfaces shown in FIGS. 7-10 and FIGS. 12-13”, thus, the mobile device provides a first message that identifies a work order/maintenance event at a particular location, see Fig. 13 location, building, floor, room and equipment), and receive a second message identifying completion of the maintenance event for the equipment at the particular building (see Fig. 13 is the user interface displayed at the mobile devices and shows work order status; also, see [0112] “The user interface 538 may allow for a user to interact with various diagnostics 532 and/or work orders 540 (e.g., enter an indication of a completed work order 540, view the various steps to resolving equipment faults, etc.)”; also, see [0110] “…Also, a technician can
indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”, this status is shown in Fig. 13 the status is completed);
	a building automation system configured to provide fault detection and diagnostics relating to the maintenance event in response to receiving the first message (see Fig. 4 FDD system 416; also, see figure 11: "Diagnostic from the fault", paragraph [0045] “The building controller can be configured to perform dynamic work-order generation with adaptive diagnostic task details”; also, see [0046], [0093], [0103], [0112]); and
	a support system (see Fig. 5 diagnostic controller performs these functions) configured to identify a status of the maintenance event as a basic issue or an advanced issue based on the fault detection and diagnostics (the  status of the maintenance event has been broadly interpreted in light of the specification as a type of equipment issue/fault being basic/nominally/operational or advanced/at fault; Bhattacharya teaches [0102] “…If a rule is true, the piece of building equipment may be experiencing a fault 528 or otherwise is operating abnormally… As an example, there may be a rule that indicates that a room is not getting enough cooling…”; thus, this suggest an advanced issue or issues; also, see [0118] “if a particular fault 528 is determined, the diagnostic controller 530 can analyze  what sub-rules 520 and/or constants 516 are responsible for the fault 528 being triggered. Based on various fault reasons 614 that the diagnostic controller 530 can receive and/or store, the diagnostic controller 530 can be configured to identify particular reasons for the fault 528 occurring”, also, see fig. 10 and [0125] “The diagnostic controller 530 is shown to order the diagnostics 532 in order time that the diagnostic 532 has been active i.e., the time that the rule 524 has been triggered. As can be seen in FIG. 10, a particular ABU i.e., AHU-D has three different diagnostics 532. The top diagnostic 1002 indicates that a supply air setpoint has been lower than an air limit for 102.57 hours. Since this fault 528 has been active for the longest amount of time, it is at the top of the list to signify to a technician that this may be the most relevant fault of AHU-D...”, also, see Fig. 5 diagnostic controller receives sub-rules 520 including which determines a basic event/issues “0102 The rule may use sub-rules 520 such as is the AHU operational, whether the cooling mode on, and whether the airflow in a proper range”; also, see [0050] “…For example, the work order may indicate which pieces of equipment in a system are likely responsible for the fault. This may allow a user to diagnose a system piece by piece in order of pertinence”.), provide a plurality of manual tasks to the mobile device to address the maintenance event in response to identifying the status as the basic issue (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician), and provide a plurality of semi-automated tasks to the mobile device to address the maintenance event in response to identifying the status as the advanced issue (see [0046] “The building controller can be configured to cause the work order to include where the fault of   the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the technician needs to perform (e.g., what systems or values need to be tested or checked). The work order may indicate one or more faults…”; also, see [0126] “The diagnostics 532 may indicate that a particular piece of building equipment is experiencing a fault 528 and particular steps for trouble shooting and fixing the fault 528; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU),
	wherein the plurality of manual tasks include a plurality of manual actions to be executed at the equipment at the particular building based on interactions between the support system and the mobile device (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician”; the tasks are generated and placed or displayed on the user  interface to fix the faults and are based on the interaction between the mobile device and the automated support system), and
	wherein the plurality of semi-automated tasks include at least one manual action of the plurality of manual tasks and at least one automated action determined by the support system for execution by the building automation system (see [0046], “paragraph [0125]: “A technician can click on each of the diagnostic 532 in the diagnostic list 1000 to view information indicating why the fault 528 may have occurred. If the building controller 502 generates a work order 540 for AHU-D, the work order 540 may include the top diagnostic 1002 shown in FIG. 10 as a task for a technician”; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU”, the use manipulating the data, entering data, and transmitting data is a process that is semiautomatic; also, see [0050]).
	As per claim 5, Bhattacharya teaches the system as described by claim 1, Bhattacharya further teaches wherein the fault detection and diagnostics provided by the building automation system includes at least one datum of the fault detection and diagnostics selected from a group consisting of
 	a current operating state of at least one unit of the building maintenance system (see Fig. 12, Fig. 13 diagnostics include operating states of the maintenance system),  
	a current communication states between at least two units of the building maintenance system, 
	a previous maintenance event of the equipment, or
	a recent maintenance event of the building maintenance system (see Fig. 12, “present event”/recent event; also, see  Fig. 13 diagnostics include operating states of the maintenance system).
	As per claim 7, Bhattacharya teaches a support system for automated building management assistance (see [0003]: "building management system…for monitoring equipment status, the building management system comprising a processing circuit…The processing circuit is further configured to generate a work order based on the one or more diagnostics. The processing circuit is further configured to cause the work order to include task details for resolving the one or more faults, wherein the task details are based on the one or more diagnostics associated with the one or more fault”; also, see Fig. 4 #448,
#366, #428) comprising:
	a first communication component (this has been interpreted as the support system; see Fig. 5 diagnostic controller performs these functions) configured to communicate with a mobile device, the first communication component receiving a first message identifying a maintenance event for equipment at a particular building and transmitting a second message identifying completion of the maintenance event for the equipment at the particular building (see );
	a second communication component configured to communicate with a building automation system, the second communication component collecting fault detection and diagnostics relating to the maintenance event in response to receiving the first message (see Fig. 4 FDD system 416; also, see figure 11: "Diagnostic from the fault", paragraph [0045] “The building controller can be configured to perform dynamic work-order generation with adaptive diagnostic task details”; also, see [0046], [0093], [0103], [0112]);
	and a processor (includes in the support controller; see Fig. 5 diagnostic controller performs these functions) configured to identify a status of the maintenance event as a basic issue or an advanced issue based on the fault detection and diagnostics (the  status of the maintenance event has been broadly interpreted in light of the specification as a type of equipment issue/fault being basic/nominally/operational or advanced/at fault; Bhattacharya teaches [0102] “…If a rule is true, the piece of building equipment may be experiencing a fault 528 or otherwise is operating abnormally… As an example, there may be a rule that indicates that a room is not getting enough cooling…”; thus, this suggest an advanced issue or issues; also, see [0118] “if a particular fault 528 is determined, the diagnostic controller 530 can analyze  what sub-rules 520 and/or constants 516 are responsible for the fault 528 being triggered. Based on various fault reasons 614 that the diagnostic controller 530 can receive and/or store, the diagnostic controller 530 can be configured to identify particular reasons for the fault 528 occurring”, also, see fig. 10 and [0125] “The diagnostic controller 530 is shown to order the diagnostics 532 in order time that the diagnostic 532 has been active i.e., the time that the rule 524 has been triggered. As can be seen in FIG. 10, a particular ABU i.e., AHU-D has three different diagnostics 532. The top diagnostic 1002 indicates that a supply air setpoint has been lower than an air limit for 102.57 hours. Since this fault 528 has been active for the longest amount of time, it is at the top of the list to signify to a technician that this may be the most relevant fault of AHU-D...”, also, see Fig. 5 diagnostic controller receives sub-rules 520 including which determines a basic event/issues “0102 The rule may use sub-rules 520 such as is the AHU operational, whether the cooling mode on, and whether the airflow in a proper range”; also, see [0050] “…For example, the work order may indicate which pieces of equipment in a system are likely responsible for the fault. This may allow a user to diagnose a system piece by piece in order of pertinence”), provide a plurality of manual tasks to the mobile device to address the maintenance event in response to identifying the status as the basic issue (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician), and provide a plurality of semi-automated tasks to the mobile device to address the maintenance event in response to identifying the status as the advanced issue (see [0046] “The building controller can be configured to cause the work order to include where the fault of   the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the technician needs to perform (e.g., what systems or values need to be tested or checked). The work order may indicate one or more faults…”; also, see [0126] “The diagnostics 532 may indicate that a particular piece of building equipment is experiencing a fault 528 and particular steps for trouble shooting and fixing the fault 528; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU; also, “),
	wherein the plurality of manual tasks include a plurality of manual actions to be executed at the equipment at the particular building based on interactions between the automated support system and the mobile device (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician”; the tasks are generated and placed or displayed on the user  interface to fix the faults and are based on the interaction between the mobile device and the automated support system), and
	wherein the plurality of semi-automated tasks include at least one manual action of the plurality of manual tasks and at least one automated action determined by the automated support system for execution by the building automation system (see [0046], “paragraph [0125]: "A technician can click on each of the diagnostic 532 in the diagnostic list 1000 to view information indicating why the fault 528 may have occurred. If the building controller 502 generates a work order 540 for AHU-D, the work order 540 may include the top diagnostic 1002 shown in FIG. 10 as a task for a technician”; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU”).
	As to claim 10, this claim is the system claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
	
  	As per claim 11, Bhattacharya teaches the support system as described in claim 7, Bhattacharya  further teaches wherein the plurality of manual tasks include at least one technician task selected from a group consisting of checking a component of the equipment, cleaning the component of the equipment, or changing the component of the equipment (see[0046] “The building controller can be configured to cause the work order to include where the fault of the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the technician needs to perform (e.g., what systems or values need to be tested or checked)”; also, see paragraph [0127]: “Fix cooling coil valve”; also, see [0095] “repair”; also, see Figs. 12-14 suggestions to check components).
	As to claim 14, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 17, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis
 	As to claim 18, this claim is the method claim corresponding to the system claim 11 and is rejected for the same reasons mutatis mutandis.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (WO 2019018009) in view of Jacobi et al (US 20120310602 cited in IDS).
	As per claim 2, Bhattacharya teaches the system as described in claim 1, while Bhattacharya clearly teaches the system assigns the work order 540 based on a location of the technician and using a phone/mobile device, Bhattacharya does not explicitly teach wherein the mobile device provides a third message identifying a global positioning system location of the mobile device or a confirmation that the mobile device is positioned at a location corresponding to the maintenance event.
 	Jacobi teaches a maintenance management system comprising wherein the mobile device provides a third message identifying a global positioning system location of the mobile device or a confirmation that the mobile device is positioned at a location corresponding to the maintenance event (see Fig. 5 mobile device components, including GPS component 614; Fig. 12 mobile device 1108 sends its position; see [0044] “For example, the mobile device 500 may determine a user's current position through one of the systems described above such as GPS”; see [0060] “the mobile device of FIG. 5, transmits a request to display an environment at location X to a server 1106. The client device 1108 may access the server 1106 through an application program interface (API) and/or a web interface. The server 1106 fetches display information for location X from a model 1104 at call 1114”; also, see [0062] “the environment may correspond to a user's location…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya’s invention as taught above to include wherein the mobile device provides a third message identifying a global positioning system location of the mobile device or a confirmation that the mobile device is positioned at a location corresponding to the maintenance event as taught by Jacobi in order to display data content based on a location of the user’s mobile device (see Fig. 11 and [0060-0062])
	As to claim 8, this claim is the system claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As per claim 3, Bhattacharya teaches the system as described by claim 1, while Bhattacharya teaches the support system provide layout information including at least a structure in response to receiving the message identifying the maintenance event (see Fig. 13 location, building, floor), Bhattacharya does not explicitly teach  wherein the automated support system provides building layout information about the particular building to the mobile device in response to receiving the message identifying the maintenance event, the building layout information including at least one of structure, equipment, venting, plumbing, or wiring layout associated with the particular building (in the broadest reasonable interpretation the claims as recited are implicitly suggested by Bhattacharya, however, for purposes of compact prosecution the reference Jacobi is relied upon to explicitly teach these limitations. Layout has been interpreted as display of drawings/schematics of equipment, venting, plumbing, or wiring layout associated with the particular building).
	However, Jacobi teaches a maintenance management system comprising wherein the automated support system provides building layout information about the particular building to the mobile device in response to receiving the message identifying the maintenance event, the building layout information including at least one of structure, equipment, venting, plumbing, or wiring layout associated with the particular building (see Fig. 2 building structure is displayed; also, see Fig. 3 layout of building and equipment in a display; also, see Fig. 8 layout of structure; also, see Fig. 5 structure/building view and plumbing layout, see [0038] and [0044] every time the user moves its location causes the content about the building to be updated including displaying equipment layout at the users’ current position).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya’s invention to include wherein the automated support system provides building layout information about the particular building to the mobile device in response to receiving the message identifying the maintenance event, the building layout information including at least one of structure, equipment, venting, plumbing, or wiring layout associated with the particular building as taught by  Jacobi in order to allow a user allow a user to navigate through a building and receive content such as layout of equipment, structure, plumbing or any layout content according the use’s current location (see [0044]).
 	As to claim 9, this claim is the system claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 16, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As per claim 4, Bhattacharya teaches the system as described by claim 1, while Bhattacharya teaches scheduling information system receiving information, Bhattacharya does not explicitly teach further teaches further comprising a computerized maintenance management system configured to provide scheduling information associated with the maintenance event to the support system and/or mobile device.
	However, Jacobi teaches a maintenance management system comprising a computerized maintenance management system configured to provide scheduling information associated with the maintenance event to the support system and/or mobile device (see Abstract “CMMS”; also, see [0004]  “…To manage these tasks, FM groups typically utilize a computerized maintenance management system (CMMS). Examples of conventional CMMSs include Mainsaver, Maximo, and FM Desktop. The CMMS may include information to assist FM staff such as scheduled and unscheduled maintenance tasks and completed and repair request tickets; also, see [0036] “After a component is selected in the building view 204, the information view 202 may be updated with information such as model data and maintenance data about the selected component. Maintenance data for the information view 202 may be obtained from a computerized maintenance management system (CMMS) or other database. The information view 202 may include data such as part information about the selected components, capabilities of the selected component, and/or scheduled and completed maintenance for the selected component”; also, see Fig. 11 the CMMS provides data; also, see fig. 8).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya’s invention to include a computerized maintenance management system configured to provide scheduling information associated with the maintenance event to the support system and/or mobile device as taught by Jacobi in order to provide scheduling data and maintenance content to a technician based on its current location (see Fig. 8 and see [0049] and [0061]).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (WO 2019018009) in view of Hoffman (US 20180338119).
	As per claim 6, Bhattacharya teaches the system as described by claim 1, but it does not explicitly teach further comprising a technical support system comprising an activity tracking system and a plurality of technical support terminals communicating with the activity tracking system, wherein the technical support system connects with the mobile device, or adds the mobile device to its queue, in response to the support system identifying a particular task requiring non-automated assistance.
 	However, Hoffman teaches a maintenance management system comprising a technical support system comprising an activity tracking system and a plurality of technical support terminals communicating with the activity tracking system (see Fig. and Fig. 2 terminals 150a-b, and 160 are technical support terminals of a technical support system; tracking system is server 240 tracking activity; also, see Fig. 3), wherein the technical support system connects with the mobile device, or adds the mobile device to its queue (see 0005), in response to the support system identifying a particular task requiring non-automated assistance (the technical support system (150a-b, 160) connect with mobile devices 110a-b to provide assistance from expert technicians; also, see [0069], and [0070] “…Collectively the remote assistance patterns can follow a ring, hub-and-spoke or a mixed topology for simultaneous multi party collaboration all facilitated through the SEENIX Application under use”; also, see [0073]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya invention to include a technical support system comprising an activity tracking system and a plurality of technical support terminals communicating with the activity tracking system, wherein the technical support system connects with the mobile device, or adds the mobile device to its queue, in response to the support system identifying a particular task requiring non-automated assistance as taught by Hoffman in order to provide remote assistance to a technician when a problem is beyond its expertise (see [0053] “If further assistance is needed beyond the expertise of the control room technician at the remote device 150a, then a second control room technician can be invited through the application under use in the SEENIX platform (e.g., the system 100) and access the multicast video via, for the example the remote device 150b”).
 	As to claim 13, this claim is the system claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 20, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (WO 2019018009) in view of Piety et al (US 20190235485).
 	As per claim 12, Bhattacharya  teaches the support system as described in claim 7, while Bhattacharya teaches that the system includes actions such as diagnosing the faulty equipment (0050), it does not explicitly teach further teaches wherein the at least one automated action determined by the support system for execution by the building automation system includes requesting the building automation system to operate at least one field device and collecting information from at least one sensor of the building automation system.
	However, Piety teaches a remote diagnostic center system/support system comprising wherein the at least one automated action/task determined by the support system for execution by the building automation system (see [0135] “Analysts and data collectors can communicate in real time. The analyst may communicate instructions, task requests, and results to one or more field technicians in the field. The closed loop system allows the field technicians to send messages to an analyst, such as a request for expedited or emergency analysis”; also, see [0144], [0183]; also, see Fig. 5 tasks includes start test which includes collection of data) includes requesting the building automation system to operate at least one field device and collecting information from at least one sensor of the building automation system (also, see Fig. 5 tasks includes start test which includes collection of data and turning one the machine in order to collect the data; also, see [0020] “[0020] The operational dashboard module can be configured to report which particular machine is ready for analysis and/or which particular analysts are not active”;  also, see [0188]; also, see Fig. 19-22 collecting data from sensors; also, see [0218] and [0220]; also, see [0036] “…and a control unit to control operations of the sensor, the data acquisition unit, the input unit, and the communication unit.”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya’s invention to include wherein the at least one automated action/task determined by the support system for execution by the building automation system includes requesting the building automation system to operate at least one field device and collecting information from at least one sensor of the building automation system as taught by Piety in order to diagnose machine on the field by collecting sensor data and determine if the machine at fault or needed of maintenance (see [0012], [0033], and [0034]; also, see [0146-0147]).
 	As to claim 19, this claim is the method claim corresponding to the system claim 12 and is rejected for the same reasons mutatis mutandis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
	Jones (US 20210199322) teaches a system identify a status of a maintenance event as a minor/basic or as major/advanced (emphasis herein).   
	Greisser et al (US 20160328945) teaches a system where alarm or events are categorized as urgent and non-urgent.  
	Quam et al (US 9995501) or Bellows (US 5132920)  teaches a system wherein the alerts events are prioritized (low, high, or medium levels).
	Drees et al teaches a system comprising an FDD layer providing manual and/or automatic tasks when an event has been detected.
	Mairs et al (US 20070067062) teaches a system where alarms/events are identified low/basic or high/advanced severity.
  	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117